Exhibit 10.4
TERMINATION AND TRANSACTION AGREEMENT




This TERMINATION AND TRANSACTION AGREEMENT, hereinafter (the “Agreement) is
effective as of the 18th of November, 2011 between the following parties:
 
Sikuri Minerals S.A.S., a partnership that has been duly created and is in good
standing in accordance with the laws in force at the Republic of Colombia, its
identification number is NIT.900.338.194-7 and is duly represented by Ángela
María Osorio Zappa, of age, bearer of Identification card number 52.427.335
issued in Bogotá D.C., who has been duly authorized by the Board of
Directors,  just as stated in Exhibit A of this Agreement,  Mining Latam Energy
S.A. a partnership that has been duly created and is in good standing in
accordance with the laws in force at the Republic of Colombia, its
identification number is NIT. 900.329.056-0 and is duly represented by Ángela
María Osorio Zappa, of age, bearer of Identification card number 52.427.335
issued in Bogotá D.C., who has been duly authorized by the Board of Directors,
just as stated in Exhibit B of this Agreement, Guachaves Minerals Resources
S.A.S., a partnership that has been duly created and is in good standing in
accordance with the laws in force at the Republic of Colombia, its
identification number is NIT. 900-360.779-7 and is duly represented by Santiago
González Ramos, of age, bearer of Identification card number 7.691.508 issued in
Neiva, who has been duly authorized by the Board of Directors, just as stated in
Exhibit C of this Agreement, and Mallama Minerals Resources S.A.S a partnership
that has been duly created and is in good standing in accordance with the laws
in force at the Republic of Colombia, its identification number is NIT.
900.353.607-1 and is duly represented by Santiago González Ramos, of age, bearer
of Identification card number 7.691.508 issued in Neiva, who has been duly
authorized by the Board of Directors, just as stated in Exhibit D of this
Agreement, hereinafter together all four companies shall be referred to as (the
“Companies”);
 
 

 
 

 
- 1 -

--------------------------------------------------------------------------------

 

 
 
Yesid Armando Beltrán Moreno, of age, bearer of identification card number
19.242.800 issued in Bogotá D.C., hereinafter (the “Holder”) and duly
represented by Santiago González Ramos, of age, bearer of identification card
number 7.691.508 issued in Neiva, as stated in Public Deed No. 429 issued before
the Notary First of the Circle of Bogotá D.C. on February 11th, 2010, as stated
in exhibit E of this Agreement; and


Minera Nariño S.A.S. a partnership that has been duly created and is in good
standing in accordance with the laws in force at the Republic of Colombia, its
identification number is NIT. 900.393.801-3 and is duly represented by Camilo
Velásquez Vargas, of age, bearer of Identification card number No.80.083.525
issued in Bogotá D.C., who has been duly authorized by the Board of Directors,
hereinafter (the “Assignee”)


Each one, the Companies, the Assignee and the Holder shall be individually
referred to as (a “Party”) and collectively as (the “Parties”).


They have agreed to enter into this Agreement which is governed by the terms
stated in articles 2469 and following of the Colombian Civil Code, so that it
has the force of a matter settled in court as a last resort, which shall be
governed by the clauses stated below, in accordance with the following:


WHEREAS:



1.           That the Parties have entered into the Contract to Transfer Mining
Concession No. IKE-10421X on the 22nd of November, 2010, hereinafter (the
“Contract”).


2.           That as per the terms provided in the Contract, the Companies and
the Holder are bound jointly and irrevocably to perform all the acts needed to:
(i) request for the granting of the transference contract derived from the
mining request identified with code number IKE-10421X under the terms stated in
the legislation that is in force within the ten (10) work days following the
Holder’s being registered as the sole holder of the
 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
 
concession contract  that is derived from mining request identified with code
number IKE-10421X in the National Mining Registry and,  (ii) once the resolution
has been issued giving  effect to the concession contract as derived from the
mining request identified with code number  IKE-10421X to the Assignee (the
“Transfer”), register that Transference to the Assignee at the National Mining
Registry (the “Registry”).


3.           That as per the terms provided in the Contract, and as a especial
consideration to the duties acquired by the Companies, the Assignee has
deposited the amount of five hundred thousand dollars (US$ 500.000) (the
“Resources”), in a trust fund with Fiduciaria de Occidente, (the “Trust Fund”),
which shall be paid to the Companies once the Registry process is fully
completed.


4.           That on August 19th, 2011 the Parties subscribed Supplementary
Agreement  No. 1 to the Contract, extending the term for the Registry to be
effective for four  (4) months in addition to the term initially set forth in
the Contract.


5.           That in accordance to the aforesaid, the trust management agreement
by means of which the Trust Fund was modified by a Supplementary Agreement, and
the term that had been provided to submit the Registry by the Companies was
extended and as a consequence the term to give the Resources changed from the
eight (8) months that had initially been said to twelve (12) months counted as
of the day the Resources are paid.


6.           That due to the changes made to the mining legislation as per Act
1382 from 2010, specifically regarding crediting the mining transference
contract applicant’s technical and economical capacity, the proceedings
corresponding to the request identified with code number IKE-10421X has taken
longer than the Parties had anticipated.
 
 
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 

 
 
7.           That the Parties are able under the terms of article 2470 of the
Civil Code, and wish to terminate the Contract and provide against any present
or future difference or litigation and that to that end have they subscribed
this Agreement.


Hereby with regard to the aforesaid, the Parties mutually



             AGREE:


First.- Purpose: The purpose of this Agreement is to terminate the Contract by
mutual agreement, as well as to terminate all differences that may have come up
between the Parties with regard to the Contract, or due to any other cause that
is directly or indirectly linked to these, therefore, by means of this
Agreement, the Parties hereby agree that  all rights and obligations, true or
untrue that may arise in their favor as a result of the Contract or as a result
of the commercial relationship held among the Parties, are hereby settled by
subscribing this Agreement.
 
Second.- Terms of the transaction and mutual granting: By means of subscribing
this Agreement the Parties hereby grant the following, reciprocally:


a)  
Holder’s and Companies’ Granting:



(i)  
Both the Companies and the Holder expressly accept that all the Resources that
were deposited by the Assignee in the Trust Fund in virtue of the Contract,
shall be transferred to Kata Enterprises S.A.S. identified with NIT
900.388.159-2 to the checking account number 102020385 at GNB Sudameris Bank
within the five (5) working days following the signing of this Agreement.



(ii)  
The Companies hereby bind themselves to subscribe a Letter of Instructions for
the Termination of the Trust Management Agreement, which is attached here as
Exhibit F of this Agreement.

 
 
 
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 

 
(iii)  
Both the Companies and the Holder directly and through their  predecessors, and
through each one of their corresponding managers, employees, attorneys,
directors, partners, agents, statutory auditor, licensees, successors, any kind
of beneficiaries or assignees (all together the “Companies and Their
Representatives”) as of the date this Agreement is subscribed waive and
relinquish any action against the Assignee and each and every one of
its  managers, employees, directors, stockholders, matrixes, divisions,
affiliates, partners, agents, attorneys, statutory auditors, administrators,
licensees, successors, any kind of beneficiaries or assignees  (the “Assignee
and Its Affiliates”) any of the following:  (a) any claim that is originated or
derived from the nature, negotiation, subscription, execution or termination of
the Contract, or that is linked in any way to the Contract; (b) exercising any
judicial out – of – court before the ordinary justice or before an arbitration
tribunal o any administrative authority that is originated or derived from the
subscription, execution or termination of the Contract , in  Colombia or in any
country; (c) all the rights enshrined to his favor, regardless of their nature,
that may be originated or derived from the subscription, execution, or
termination of the Contract; (d) any kind of process, trial, claim, lawsuit, or
action regardless of its nature or objective, in accordance with the law  or in
equity, regarding the nature, subscription, execution, and termination of the
Contract or with any other cause linked to it,  (e) any claim that is originated
from any other relationship that already exists between the Parties, and (f) of
any claim, lawsuit, action, cause,  controversy, debt, costs, lawyers’ fees,
clerk’s fees, damages, sentences or claims due to legal liability of any nature,
in accordance with the law or in equity, that may already exist, have existed or
may exist between the  Parties, based on any fact, circumstance, event, action
or mission that may occur  at any time and up to the date of this Agreement,
including those regarding or that belong in any way to, or come up as a result f
the negotiation, execution, or termination of the Contract, all this as per
the  terms stated in the considerations of this Agreement.



 
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 

 
(iv)  
Both the Companies and the Holder hereby expressly state that the Assignee is
Free and Clear of any obligation derived from the Contract.



b)  
 Concessions by the Assignee:



(i)  
The Assignee binds himself to subscribe the Letter of Instructions for the
Termination of the Trust management Agreement, which is attached as Exhibit E of
this Agreement.

 
(v)  
The Assignee hereby expressly state that the Companies and the Holder of the
obligation for Transferring the mining concession contract resulting from mining
request IKE-10421X are Free and Clear of any obligation.

 
(vi)  
The Assignee hereby expressly states that the Companies and the Holder are Free
and Clear of any obligation derived from the Contract.



Third.- Liability: The Parties hereby expressly accept that this Agreement ends
all differences, claims, disputes and actions that may already exist or that may
arise between the Parties, including but not limited, to the ones derived from
the  nature, negotiation, subscription, execution and termination of the
Contract.


Fourth- Wholeness: This Agreement has been freely entered into by the Parties
and with the intention to abide by the legal consequences set forth in article
2483 of the Civil Code. This Agreement substitutes any other written or oral
agreement the Parties may have entered into and, therefore, it is the only
transaction contract between them regarding the negotiation, subscription,
execution and termination of the Contract and regarding any other cause as may
be directly or indirectly linked to these.
 
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 

 
 
Fifth.- Effects.- The Parties hereby express their wish for this Agreement to
enforce the effects of a sentence settled as a last resort and that the waivers
herein stated in this Agreement are in full force and are fully valid and legal,
regardless of the jurisdiction they are called, pleaded or defended. As a
consequence, the Parties hereby expressly state that this Agreement is in full
force and is fully valid from the legal standpoint in Colombia, as well as in
any other jurisdiction before which any claim is entered regarding any rights or
the request for invalidity of any agreement among the Parties. The Parties
hereby expressly state that they are entering into this Agreement in order to
provide against any possible litigation under the terms and for the effects
provided by Title 39 of Book 4º of the Colombian Civil Code. As a consequence,
in the event any of the Parties should fail to comply the terms hereby being
agreed upon, the complying party shall only be entitled to claim for the
obligations under this contract, as well as for the corresponding compensation
for damages, but not to finish the contract.


Sixth. - Law: This Agreement is governed by the law of the Republic of Colombia.


Seventh. - Severability: In the event that any of the clauses of this Agreement
should be declared inefficient, void, unenforceable, this sole fact shall not
affect the efficiency, validity or enforceability of the Agreement as a whole,
except in the case that without the corresponding clause it would be understood
that the parties had not entered into this Agreement.


Eighth - Confidentiality: The Parties hereby bind themselves to keep the secrecy
and to not disclose to any third party the terms and conditions of this
Agreement.
 
Ninth.- Taxes and expenses caused by this Contract: Each one of the Parties
shall pay their own taxes or expenses as caused by the subscription of this
Agreement.
 
Tenth – Total Dispute Settlement: This Agreement contains the whole of the
transaction of the disputes that already exist between the Parties.


Eleventh –Arbitration: The Parties hereby agree that any dispute or controversy
that may arise between them as derived from this Agreement, shall be solved by
arbitration before an Arbitration Tribunal which shall be appointed by the
Conciliation and Arbitration Center of the Chamber of Commerce of Bogotá, from
the list of arbitrators that are duly registered at the said center. The
Tribunal shall be subject to the following rules:
 
 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
 

 
a)  
The Tribunal shall consist of one (1) arbitrator appointed by the Parties by
mutual agreement.  In case the Parties are not able to agree, the arbitrator
shall be appointed by the Conciliation and Arbitration Center of the Chamber of
Commerce of  Bogotá, upon request of any of the  Parties;



b)  
The internal organization of the Tribunal, including their fees and applicable
costs shall be subject to the regulations from the Conciliation and Arbitration
Center of the Chamber of Commerce of  Bogotá;



c)  
The Tribunal shall meet in Bogotá D.C., at the offices of the said center;



d)  
The regulations governing the process shall be the ones in force upon summoning
the Tribunal; and

 
e)  
The Tribunal shall decide according to law.








 
- 8 -

--------------------------------------------------------------------------------

 

 
 
In witness whereof the Parties sign this Agreement on the 18th of November,
2011, which shall be effective upon signage


 
The Companies:
 


SIKURI MINERALS S.A.S.
MINING LATAM ENERGY S.A.
         /s/ Angela Maria Osorio Zappa                          /s/  Angela
Maria Osorio Zappa                        
      Ángela María Osorio Zappa
      Ángela María Osorio Zappa
       Legal Representative
       Legal Representative
           
GUACHAVES MINERALS
MALLAMA MINERALS
RESOURCES S.A.S
RESOURCES S.A.S
         /s/ Santiago González Romos                                /s/ Santiago
González Romos                             
      Santiago González Ramos
       Santiago González Ramos
      Legal Representative
       Legal Representative
       
Holder:
Assignee:
         
MINERA NARIÑO S.A.S.
         /s/ Santiago González Romos                              
 /s/ Camilo Velásquez Vargas                              
      Santiago González Ramos
       Camilo Velásquez Vargas
      Attorney
       Legal Representative
      Yesid Armando Beltrán Moreno
 
      C.C. 19.242.800 de Bogotá D.C.
 




 
 
 
- 9 -

--------------------------------------------------------------------------------

 





EXHIBIT E
 LETTER OF INSTRUCTION TO TERMINATE THE TRUST MANAGEMENT CONTRACT
 
Minera Nariño S.A.S., a company that was created by means of private document
dated October 26th, 2010, with its headquarters in Medellín and duly registered
before the Chamber of Commerce of that city, being represented in this act
by  Camilo Velásquez Vargas, bearer of identification card No. 80.083.525 from
Bogotá D.C., who is acting in his capacity of legal representative
(the  “Grantor”) and (ii) Sikuri Minerals S.A.S., a company that has been duly
created and is in good standing as per the laws of the Republic of Colombia,
bearer of  NIT.900.338.194-7 and duly represented by Ángela María Osorio Zappa,
of age,  bearer of identification card number 52.427.335 from Bogotá
D.C.,  Mining Latam Energy S.A. a company that has been duly constituted and
that exists as per the laws of the Republic of Colombia, identified with NIT.
900.329.056-0 and duly represented by Ángela María Osorio Zappa, of age, bearer
of identification card number  52.427.335 from Bogotá D.C., Guachaves Minerals
Resources S.A.S., s a company that has been duly created and is in good standing
as per the laws of the Republic of Colombia, bearer of  NIT.900.360.779 - 7 and
duly represented by Santiago González Ramos, of age,  bearer of identification
card number 7.691.508 from Neiva, Mallama Minerals Resources S.A.S a company
that has been duly created and is in good standing as per the laws of the
Republic of Colombia, bearer of  NIT. 900.353.607-1 and duly represented by
Santiago González Ramos, of age,  bearer of identification card number 7.691.508
from Neiva, and Kata Enterprises S.A.S, legally represented by Camilo Velásquez
Vargas, of age, living in Bogotá D.C., the Republic of Colombia, bearer of
identification card No. 80.083.525 from Bogotá D.C.,  a company that has been
created as per the laws of the Republic of Colombia, identified with NIT No.
900.388.159-2, hereinafter, jointly all four companies shall be referred to
as  (the “Beneficiaries”); and together with the Grantor, (the “Parties”), we
have agreed to terminate the irrevocable mercantile trust management and
payments contract entered into between the Grantor and Fiduciaria de Occidente
S.A. on the 21st of December, 2010 (“Contract under Commission”), as follows:
 
 
 
 
 
 
E - 1

--------------------------------------------------------------------------------

 
 
 
 

 
1.  
Termination. The Parties expressly, in common agreement and according to clause
11.2 number 4 of the Contract under Commission, hereby terminate the Contract
under Commission as of the date this document is signed.

 
2.  
Liquidation. Within the thirty (30)  calendar ays following subscription of this
document the Contract under Commission shall be liquidated as per the terms
stated in Chapter XII of the Contract under Commission.

 
3.  
Transference. As a result of the aforementioned, the Fiduciary must transfer to
the  Granting Party the amount that results from liquidating the  Management
Contract into checking account number 102020385 from GNB Sudameris Bank to  Kata
Enterprises S.A.S.

 
 
 
 
 

 
E - 2

--------------------------------------------------------------------------------

 

 
 
 
In witness whereof, this document is signed on the 18th of November, 2011
 
 


THE GRANTING PARTY
 
    MINERA NARIÑO S.A.S.          
 /s/ Camilo Velásquez Vargas                              
 
      Camilo Velásquez Vargas
 
       Legal Representative
 
             BENEFICIARIES:           SIKURI MINERALS S.A.S. MINING LATAM ENERGY
S.A.          /s/  Angela Maria Osorio Zappa                           /s/ 
Angela Maria Osorio Zappa                                Ángela María Osorio
Zappa        Ángela María Osorio Zappa        Legal Representative         Legal
Representative        
GUACHAVES MINERALS
MALLAMA MINERALS
RESOURCES S.A.S.
RESOURCES S.A.S
         /s/ Santiago González Romos                                /s/ Santiago
González Romos                             
      Santiago González Ramos
       Santiago González Ramos
      Representative Legal
       Representative Legal
       
KATA ENTERPRISES S.A.S.
 
              /s/ Camilo Velásquez Vargas                              
 
      Camilo Velásquez Vargas
 
      Legal Representative
      




 
 

 
 
E - 3

--------------------------------------------------------------------------------

 